Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
2.	Applicant’s amendment filed January 11, 2021. Claims 1, 3-10, 23-24, 30-31, 33, 35-39 and 42-57 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Claim Rejections - 35 USC § 103
3.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.

4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.       Claims 1, 3-10, 23-24, 30-31, 33, 35-39 and 42-45, 47-57 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rudell (US 2005/0288133 A1) in view of Vock (US 2002/0116147 A1) and further in view of Touma (US 9900669 B2).

	Regarding claim 1, Rudell discloses a device for signaling in response to a sensed motion, the device having a single enclosure, and in the single enclosure (paragraph 0020, display 30 as in FIG. 4, display 30 provide alphanumeric indication of impact count, paragraph 0026, ball 10 have multiple impact detectors located throughout housing 12, other types of detectors such as accelerometers employed for motion or movement) comprising:
an electric motor for affecting a physical movement (FIG. 5, detector 18 include an electrically conductive spring 40) [Applicant’s invention described as in Para. 0111, payload including annunciator providing visual or audible signaling, payload adapted to perform other functions,  physical movement or other motive functions (e.g., pop-up figure), payload include motors, winches, fans, reciprocating elements]; a software and a processor for executing the software (Fig. 3, game ball 10 include an impact detector 18  and circuit 20 include a controller 22, paragraph 0020-0021 controller 22 operate in accordance with a program (i. e. use software), controller 22 and light indicator 28 provide visual indication of detector 18 detects impact),
a rechargeable battery connected to power the device; a battery charger connected for contactless charging of the rechargeable battery (paragraph 0017-0018, FIG. 2 ball 10 is typically small enough (i. e., handheld unit) to be kicked by player, FIG. 3, game ball 10 include impact detector 18 and detector 18 detect number of times ball housing 12 impacted and coupled to circuit 20 include controller 22, paragraph 0023, switch 34 connected to circuit 20 and power source 36 such as a battery and located on housing 12 of ball 10); and
an electrically controlled switch connected between the rechargeable battery and the electric motor (paragraph 0018, FIG. 3 the game ball 10 include an impact detector 18 that is coupled to a circuit 20, power source 36 (i. e., battery), paragraph 0023- 0024, power source 36 such as a battery),
wherein the switch is controlled by the processor for switching DC power from the rechargeable battery to the electric motor in response to the output signal for activating or controlling the electric motor in response to the output signal.
Rudell fails to disclose a two-axis accelerometer for producing an output signal responsive to the device acceleration;
wherein the switch is controlled by the processor for switching DC power from the rechargeable battery to the electric motor in response to the output signal for activating or controlling the electric motor in response to the output signal.
In analogous art, Vock discloses accelerometer for producing an output signal responsive to the device acceleration (paragraph 0254, measured by accelerometer 624 (or other motion or force-measuring device, as power sensor and of conditioning electronics 626 within controller subsystem, paragraph 0065, sensor as accelerometer, oriented in direction most indicative of expended energy);
wherein the switch is controlled by the processor for switching DC power from the rechargeable battery to the electric motor in response to the output signal for activating or controlling the electric motor in response to the output signal (paragraph 0176, Fig. 1A, sensing unit 10, controller 12 controls unit 10, sensors 14a-14d, power sensor 14d provides data indicative of power to controller subsystem 12, paragraph 0050, sensing unit battery-powered and microprocessor (or micro-controller), paragraph 0188-0189, battery 30' provides power to elements of unit 50, para 0272, FIG. 26, strain gauge 720 connected to controller subsystem 722 (i. e., electric actuator)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of the device disclosed by Rudell  to use game device to adapte signal from motor to processor giving position information as taught by Vock to use actuator to rotate the surface about an axis on command with multiple sensors to acquires data, and that data is sorted according to user needs and requests by toggle functionality at the data unit or at the base station [Vock, Abstract].
Rudell and Vock fails to disclose two-axis accelerometer for producing an output signal responsive to the device acceleration.
In analogous art, Touma discloses two-axis accelerometer for producing an output signal responsive to the device acceleration (Fig. 5, col. 6, lines 55-66, sensor to detect tilt accelerations that converted into movement and use two-axis accelerometer with output, measure both dynamic acceleration (e.g., vibration) and static acceleration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew power source of device disclosed by Rudell and Vock to use sensor to detect tilt accelerations that will converted into movement as taught by Touma to use accelerometer is sensitive to static gravity, used to measure tilt angles (pitch and roll) by measuring projection of vector g over each axis of the accelerometer [Touma, col. 7, lines 30-33].
Regarding claim 3, Rudell fails to disclose the device according to claim 1, wherein the physical movement is associated with the device image, theme, or shape.
In analogous art, Vock discloses the device according to claim 1, wherein the physical movement is associated with the device image, theme, or shape (paragraph 0189, FIG. 1B, data unit 50 cooperates with unit 10 to provide performance data to a user of the unit 10 and shaped much like a portable beeper).
In analogous art, Touma also discloses dvice physical movement is associated with the device image, theme, or shape (col. 4, lines 7,-25, devices used to position or manipulate a vectorial object, vectorial cursors, graphical symbols, or any pictorial representation of physical or virtual object or character having multiple dimensions that has linear component (such as magnitude [or size], or position in a Cartesian space) and shaped like arrow giving user spatial feedback of direction and position of cursor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of device disclosed by Rudell and Vock to use sensor to detect tilt accelerations that will then be converted into movement as taught by Touma to use accelerometer is sensitive to the static gravity, receive data from the instrument on a continuous basis and use this instrument data for analysis, feedback, and/or control by measuring the projection of the vector g over each axis of the accelerometer [Touma, col. 3, lines 60-67].
Regarding claim 4, Rudell discloses the device according to claim 1, further comprising a battery compartment mechanically secured to the single enclosure for housing the rechargeable battery (Fig. 3, paragraph 0023, ON/OFF switch 34 connected to circuit 20 and power source 36 such as battery accessible through an outer plate).
Regarding claim 5, Rudell discloses the device according to claim 4, wherein the single enclosure further comprising a securely removable cover for covering the battery compartment, so that when the cover is removed the battery compartment is accessible for replacing the rechargeable battery (Fig. 3, paragraph 0023, battery 36 be accessible through an outer plate).
Additionally Vock discloses battery typically is used to power the controller subsystem. The battery used for sensors [0024] and sensing unit is not "stand alone", the housing which integrates the controller subsystem with one or more sensors and battery, in whole or in part, such that the sensing unit becomes integral with the sport implement [0026] and unit 10 is generally enclosed by an appropriate housing 32, and housing 32 is water-tight and permits for removal and replacement of battery 30 within housing 32 [0184].
Regarding claim 6, Rudell discloses the device according to claim 1, wherein the accelerometer comprises, consists of, uses, or is based on, a piezoelectric, piezoresistive, capacitive. Micro-mechanical Electrical Systems (MEMS), or electromechanical accelerometer (Fig. 3, paragraph 0026, ball 10 have multiple impact detectors located throughout the housing 12 and have accelerometers).
Regarding claim 7, Rudell discloses the device according to claim 1, wherein the accelerometer produces the output signal in response to an absolute acceleration or to a relative-to-freefall acceleration of the enclosure (Fig. 3, paragraph 0026, ball 10 have multiple detectors located throughout housing 12 and have accelerometers).
Regarding claim 8, Rudell and Vock fails to disclose the device according to claim 1, wherein the output signal is responsive to the magnitude or the direction of the device acceleration, and wherein the accelerometer is a three-axis accelerometer.
In analogous art, Touma discloses the device according to claim 1, wherein the output signal is responsive to the magnitude or the direction of the device acceleration, and wherein the accelerometer is a three-axis accelerometer (col. 20, lines 63-67, measure three axes of accelerometer rotation input, three axes of accelerometer linear displacement input, three axes of gyroscope rotational input, and three axes of magnetometer measurement of angles, col. 27, lines 21, three accelerometer orientation signals ax, ay, and az rotation signals about three perpendicular axes as for gyroscope).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of device disclosed by Rudell and Vock to use sensor to detect tilt accelerations that will then be converted into movement as taught by Touma to use accelerometer  and to receive data from the instrument on a continuous basis and use instrument data for analysis, feedback, and control by measuring the projection of the vector g over each axis of accelerometer and monitoring and evaluation thresholds [Touma, col. 3, lines 60-67].
Regarding claim 9, Rudell fails to disclose the device according to claim 1, further operative to sense or measure the device mechanical orientation, vibration, shock, or falling, based on, or using, the output signal.
In analogous art, Vock discloses the device according to claim 1, further operative to sense or measure the device mechanical orientation, vibration, shock, or falling, based on, or using, the output signal (paragraph 0228, six accelerometers are connected with various sensitive orientations within a speed sensing unit 14a to collect pitch 207a, yaw 207b, roll 207c, surge 207d, heave 207e, and sway 207f accelerations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of the device disclosed by Rudell  to use game device to adapte signal from motor to processor giving position information as taught by Vock to use actuator to rotate the surface about an axis on command with multiple sensors to acquires data, and that data is sorted according to user needs and requests by toggle functionality at the data unit or at the base station [Vock, Abstract].
Regarding claim 10, Rudell discloses the device according to claim 1, wherein the accelerometer comprises, consists of, uses, or is based on, a piezoelectric accelerometer that utilizes a piezoelectric effect and comprises, consists of, uses, or is based on, piezoceramics or a single crystal or quartz (Fig. 3, para 26, ball 10 have multiple impact detectors located throughout housing 12 and accelerometers).
Touma discloses system provided through mechanical, piezoelectric, or pneumatic actuators (col. 30, lines 15-17).
Regarding claim 23, Rudell discloses the device according to claim 1, wherein the single enclosure is portable (Abstract, ball includes detector located within ball housing).
Regarding claim 24, Rudell and Vocks fails to disclose the device according to claim 1, further consisting of, or comprising, a notebook computer, a laptop computer, a media player, a cellular telephone, a Personal Digital Assistant (PDA), a digital camera, a video recorder, or any combination thereof.
Touma discloses computer systems include, but are not limited to personal digital assistants (PDAs), personal computers, mini-computers, mainframe computers, electronic games, and microprocessor-based systems used to control personal, industrial or medical vehicles and appliances (col. 12, lines 10-16, system that includes an information-processing unit. Examples of computer systems include, but are not limited to personal digital assistants (PDAs), personal computers, computers, electronic games, and microprocessor-based systems used to control personal).
Regarding claim 30, Rudell discloses the device according to claim 1, further comprising a timer for measuring a time interval, wherein the electric motor is activated or controlled in response to a measured time interval between two events of the sensed acceleration being above an acceleration threshold (paragraph 0015, game ball that count and indicate the number of times, paragraph 0018, circuit 20 contain a counter that counts number of times detector 18 detects impact, para 0021, controller 22 in counting when detector 18 detected impact for predetermined amount of time).
Regarding claim 31, Rudell discloses the device according to claim 1, wherein the controlled switch is based on, comprises, or using, an electromechanical relay, a solid-state relay, or an optocouplers (Fig. 3, paragraph 0023, FIG. 3, ball include ON/OFF switch 34 that is connected to circuit 20  and switch 34 located on outer housing 12 of ball 10, para 0022, depress buttons for input devices as a slide switch).
Regarding claim 33, Rudell discloses the device according to claim 1, further dimensioned and shaped as a handheld unit (paragraph 0017-0018, FIG. 2 ball 10 is typically small enough (i. e., handheld unit) to be kicked by a player).
Regarding claim 35, Rudell discloses the device according to claim 1, wherein the single enclosure is sphere shaped, and the device is operative for amusement or playing as a play ball (paragraph 0017-0018, FIG. 2 ball 10 is typically small enough (i. e., handheld unit) to be kicked by a player).
Vocks also discloses sensor is an accelerometer, oriented in the direction most indicative of expended energy (e.g., for skiing, accelerometer is oriented perpendicular to the ski surface and generates sound in response to user activity [0065].
Regarding claim 36, Rudell discloses the device according to claim 35, wherein the single enclosure is a ball-shaped (Fig. 1).
Regarding claim 37, Rudell discloses the device according to claim 36, wherein the single enclosure is dimensioned, shaped and structured as cricket, baseball, basketball, football, soccer, tenis, rugby, golf or volleyball play ball (paragraph 003, invention relates to a game ball, paragraph 006, object a soft ball).
Vocks also discloses Fig. 84B-84G, different types and shaped playing balls and FIG. 80 shows one user on a basketball court, for example; though the scene is equally applicable to other sports, e.g., soccer, football and hockey [0409] and claim 18, playing ball selected from the group consisting of soccer ball, basketball, football, and volleyball.
Regarding claim 38, Rudell discloses the device according to claim 36, wherein the single enclosure is cylinder, half sphere, prolate-spheroid, football or ovoid shaped (paragraph 003, invention relates to a game ball, paragraph 006, object a soft ball).
Vocks also discloses Fig. 84B-84G, different types and shaped playing balls and FIG. 80 shows one user on a basketball court, for example; though the scene is equally applicable to other sports, e.g., soccer, football and hockey [0409] and claim 18, playing ball selected from group consisting of soccer ball, basketball, a football, and a volleyball.
Regarding claim 39, Rudell discloses the device according to claim 36, wherein the device is configured for dribbling, kicking, catching, or throwing by a single player or multiple players, and wherein the accelerometer is configured for respectively sensing the dribbling, kicking, catching, or throwing action (Fig. 3, paragraph 005, game balls that can be kicked between players, paragraph 0017, FIG. 2 the ball 10 is typically small enough to be kicked by a player. The game ball 10 can be used in a game where the ball 10 is kicked between multiple players. ball 10 is constructed to be deformable).
Regarding claim 42, Rudell discloses the device according to claim 1, further comprising a sensor coupled to the processor and having an output responsive to a physical phenomenon, and wherein the activating or the controlling of the electric motor is in response to the sensor output (FIG. 5, detector 18 include an electrically conductive spring 40) [Applicant’s invention described as in Para. 0111, payload including annunciator providing visual or audible signaling, payload adapted to perform other functions,  physical movement or other motive functions (e.g., pop-up figure), payload include motors, winches, fans, reciprocating elements], paragraph 0015, impact detector detect each time ball housing is hit (i. e., detect movement or motion)).
Vock discloses as in FIG. 9, accelerometers are connected with various sensitive orientations within a speed sensing unit 14a to collect pitch 207a, yaw 207b, roll 207c, surge 207d, heave 207e, and sway 207f accelerations [0228], and FIG. 26, strain gauge 720 connected to controller subsystem 722 (i. e., electric actuator) [0272].
Regarding claim 43, Rudell discloses the device according to claim 42, wherein the sensor is an electric sensor that responds to an electrical characteristics or electrical phenomenon quantity in an electrical circuit (paragraph 0018, FIG. 3 the game ball 10 include an impact detector 18 that is coupled to a circuit 20, paragraph 0024, FIG. 5, detector 18 include an electrically conductive spring 40).
Regarding claim 44, Rudell fails to disclose the device according to claim 43, wherein the electric sensor consists of, comprises, or is based on, a voltage or current sensor.
In analogous art, Vock discloses the device according to claim 43, wherein the electric sensor consists of, comprises, or is based on, a voltage or current sensor (paragraph 0050, moves, a voltage is created proportional to velocity, Faraday effect sensor sets up a current that runs orthogonal to the speed direction, paragraph 0093, voltage-resistance sensor that generates a voltage).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of the device disclosed by Rudell  to include sensing unit to generate voltage in response to input forces as taught by Vock to use sensor to provides a measurable output such as a voltage in response to an applied strain to acquires data, and that data is sorted according to user needs and requests by toggle functionality at the data unit [Vock, paragraph 0094].
Regarding claim 45, Rudell discloses the device according to claim 42, wherein the sensor is a light sensor (paragraph 0020, LEDs 16 sequentially illuminate ("blink") a number of times the ball was impacted. The display 30 provide an alphanumeric indication of impact count, paragraph 0020, controller 22 and light indicator 28 provide visual indication of when detector 18 detects impact).
Regarding claim 47, Rudell fails to disclose the device according to claim 42, wherein the sensor is a force sensor.
In analogous art, Vock discloses the device according to claim 42, wherein the sensor is a force sensor (FIGS. 63-73, sensing techniques, paragraph 0094, strain gages and load cells incorporated into sensors for forces and compressive strains).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of the device disclosed by Rudell  to include sensing unit to capture data from any given sensor according to user-specified requirements as taught by Vock to use multiple sensors to acquires data to user needs and requests by toggle functionality at data unit [Vock, paragraph 0073].
Regarding claim 48, Rudell discloses the device according to claim 47, wherein the force sensor consists of, comprises, or is based on, a pressure sensor (Abstract, impact detector detect each time the ball housing is hit).
Regarding claim 49, Rudell and Vock fails to disclose the device according to claim 1, further operative to sense or measure the device tilt angle based on the output signal.
In analogous art, Touma discloses the device according to claim 1, further operative to sense or measure the device tilt angle based on the output signal (col. 5, lines 36-38, The tilt angles, pitch and roll, captured from an inertial sensor (such as an accelerometer) can be are used).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of device disclosed by Rudell and Vock to use sensor to detect tilt accelerations that will then be converted into movement as taught by Touma to use accelerometer  and to receive data from the instrument on a continuous basis and use this instrument data for analysis, feedback, and control by measuring the projection of the vector g over each axis of accelerometer and monitoring and evaluation thresholds [Touma, col. 3, lines 60-67].
Regarding claim 50, Rudell discloses the device according to claim 49, wherein the electric motor is activated or controlled in response to the sensed or measured device tilt angle.
In analogous art, Touma discloses the device according to claim 49, wherein the electric motor is activated or controlled in response to the sensed or measured device tilt angle (col. 5, lines 36-38, The tilt angles, pitch and roll, captured from an inertial sensor (such as an accelerometer) can be are used, col. 6, lines 55-58, inertial sensor to detect tilt accelerations that will then be converted into movement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of the system to provide a more convenient way to renew the power source of the device disclosed by Rudell and Vock to use sensor to detect tilt accelerations that will then be converted into movement as taught by Touma to receive data from the instrument on a continuous basis and control by measuring the projection of the vector g over each axis of accelerometer and monitoring and evaluation thresholds [Touma, col. 3, lines 60-67].
Regarding claim 51, Rudell discloses the device according to claim 1, further comprising a counter coupled to the accelerometer for counting a number of events based on the output signal (Abstract, detector coupled to circuit that count each impact detection and drives output device to indicate, visually, audibly, a number of detected impacts, allows a player(s) to determine number of times ball is successively hit).
Regarding claim 52, Rudell discloses the device according to claim 51, wherein events are occurrences when the magnitude of the output signal cross an acceleration threshold (paragraph 0026, detectors such as accelerometers may be employed, Abstract, circuit drives an output device to indicate number of detected impacts).
Regarding claim 53, Rudell discloses the device according to claim 51, wherein the electric motor is activated or controlled in response to the counted number (Abstract, circuit drives an output device to indicate number of detected impacts, paragraph 007, ball also has a circuit that counts the detected impacts and drives an output device to provide an indication of a number of housing impacts).
Regarding claim 54, Rudell discloses the device according to claim 51, wherein the counter is an electromechanical counter or a mechanical counter (paragraph 0015, game ball that count and indicate number of times ball has been hit, paragraph 0018, circuit 20 contain a counter that counts number of times detector 18 detects impact).
Regarding claim 55, Rudell discloses the device according to claim 51, wherein the counter is software-based counter included in the software (paragraph 0015, determine the number of times the ball is successively hit without having to manually count during play of the game).
Regarding claim 56, Rudell fails to disclose the device according to claim 1, further comprising a peak-detector and a storage, respectively for detecting and storing a peak value of the sensed acceleration.
Vocks discloses the device according to claim 1, further comprising a peak-detector and a storage, respectively for detecting and storing a peak value of the sensed acceleration (Abstract, sensing unit informs the user of the peak height, paragraph 0055, Average and peak speed for the dayand speed sensing unit provides at least the peak speed, paragraph 0057, peak or average speed records over a selected period are stored in memory of data unit or in speed sensing unit).
Regarding claim 57, Rudell fails to disclose the device according to claim 56, further operative to activate or control the electric motor in response to the peak value.
Vocks discloses the device according to claim 56, further operative to activate or control the electric motor in response to the peak value (Abstract, sensing unit informs the user of the peak height, paragraph 0059, peak and/or average speed, over period ranked by velocity, fastest to slowest speeds, paragraph 0057, peak or average speed records over a selected period are stored in memory of data unit or sensing unit).
6.       Claim 46 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rudell (US 2005/0288133 A1) (hereinafter Rudell) in view of Vock (US 2002/0116147 A1) and further in view of Touma (US 9900669 B2) and further in view of Kuesters (6,113,504).
Regarding claim 46, Rudell and Vock and Touma fails to disclose the device according to claim 54, wherein the light sensor consists of, comprises, or is based on, a photocell.
In analogous art, Kuesters discloses the device according to claim 54, wherein the light sensor consists of, comprises, or is based on, a photocell (array of infrared sensors. The array of infrared sensors spans a 360 degree field of vision and optical apparatus, directional finders 54-78 protected from infrared radiation from sun (i. e., infrared sensors is a photocell) (col. 6, lines 24-29 and lines 51-54)).
It would have been obvious to combine Rudell and Vock and Touma and Kuesters to specifically shown an photocell sensor being infrared sensors and to transmit data to the display units either using hard-wire connections or using wireless communication.
Response to Arguments
7.        Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments on page 10 not considered as Restriction was properly made.
On page 11, lines 1-2 and page 9, lines 14-21, and page 12, lines 12-13, and page 13, lines 16-17, and page 14, lines 1-6, and page 15, lines 1-2, the applicant argues that if the references are combined as being in the same field, it is hereby requested that the definition of the field of both the cited references will be included in the next Action, as defined in the rules. If the references are combined as pertaining to the same problem, it is hereby requested that the definition of the problem relating to both of the cited references will be included in the next Action, as defined in the rules and improper rational for combining of the references. 
The examiner respectfully disagrees and points out that there is enough objective reason to combine the reference of Rudeil (US 2005/0288133 A1) and Vock (US 2002/0116147 A1) and Touma (US 9900669 B2)  to establish a prima facie case of obviousness as Rudeil (US 2005/0288133 A1) teaches game ball, comprising: a housing; an impact detector that is located within said housing and detects impact with said housing; an output device that provides an indication of a number of times said housing was impacted; and, a circuit that is connected to said impact detector  (Abstract) and Vock (US 2002/0116147 A1)  teaches method for assessing athletic performance through a sport implement, comprising the steps of integrating a sensing unit with the sport implement so that the sensing unit is non-interfering with normal operation of the sport implement, processing data within the sensing unit, and wirelessly transmitting the processed data to a remote receiver, the processed data being indicative of the athletic performance (page 34, claim 15)  and Touma (US 9900669 B2) teaches motion sensor system comprising a wearable inertial measurement unit, a wireless signal relay unit, and a data analysis server can be used in low power sensing and control applications, such as continuous monitoring and recording of motion and other parameters before, during, and after the occurrence of an unpredictable event (Abstract) which is same as Applicant’s invention as to a device includes a signaling means and a motion sensor, and logic for activating or controlling the signaling means in response to a sensed motion according to an embedded logic and the device may be used as a toy, and may be shaped like a play ball or as a handheld unit (Applicant’s Abstract). 
Motivation to combine the teaching of Rudeil (US 2005/0288133 A1) and Vock (US 2002/0116147 A1) and Touma (US 9900669 B2) is sufficient to establish a prima facie case of obviousness as we must look not only into the field of endeavor, but also into the purpose or problem addressed. The instant application is directed not just to a motion sensing and an annunciator responding to the sensed motion but how to incorporate activating or controlling the signaling means in response to a sensed motion.
Therefore, Motivation to combine the teaching of Rudeil (US 2005/0288133 A1) and Vock (US 2002/0116147 A1) and Touma (US 9900669 B2) are pertinent to the claimed invention and thus is sufficient to establish a prima facie case of obviousness to the claimed invention. 

          On page 14, lines 16-17,  and page 16, lines 16-17, the applicant argues that the reference(s) do not teach or even suggest each and every electric motor as claimed.
          The examiner respectfully disagrees and points out that the Rudell teaches as in FIG. 5, detector 18 include an electrically conductive spring 40 and as in Fig. 3, game ball 10 include an impact detector 18  and circuit 20 include a controller 22, paragraph 0020-0021 controller 22 operate in accordance with a program (i. e. use software), controller 22 and light indicator 28 provide visual indication of detector 18 detects impact [Applicant’s invention described as in Para. 0111, payload including annunciator providing visual or audible signaling, payload adapted to perform other functions,  physical movement or other motive functions (e.g., pop-up figure), payload include motors, winches, fans, reciprocating elements], and 
Touma teaches as in Fig. 5, col. 6, lines 55-66, sensor to detect tilt accelerations that converted into movement and use two-axis accelerometer with output, measure both dynamic acceleration (e.g., vibration) and static acceleration).

On page 18, lines 20-21, the applicant argues that the reference(s) do not teach or even suggest claim limitations as claimed.
          The examiner respectfully disagrees and points out that the Rudell discloses  as in (Fig. 3, paragraph 0026, ball 10 have multiple impact detectors located throughout the housing 12 and have accelerometers.
 Touma  teaches as in Fig. 18, feedback can be provided through mechanical, piezoelectric, or pneumatic actuators.
On page 19, lines 8-10, the applicant argues that the reference(s) do not teach or even suggest claim limitations as claimed.
          The examiner respectfully disagrees and points out that the Rudell discloses as in Fig. 3, paragraph 0026, ball 10 have multiple detectors located throughout housing 12 and have accelerometers.  
On page 21, lines 6-8, the applicant argues that the reference(s) do not teach or even suggest claim limitations as claimed.
          The examiner respectfully disagrees and points out that the Rudell teaches as in Fig. 3, paragraph 0023, FIG. 3, ball include ON/OFF switch 34 that is connected to circuit 20  and switch 34 located on outer housing 12 of ball 10, para 0022, depress buttons for input devices as a slide switch.
On page 22, lines 13-15, the applicant argues that the reference(s) do not teach or even suggest claim limitations as claimed.
          The examiner respectfully disagrees and points out that the Rudell  teaches as in paragraph 0017-0018, FIG. 2 ball 10 is typically small enough (i. e., handheld unit) to be kicked by a player).
Vocks also discloses sensor is an accelerometer, oriented in the direction most indicative of expended energy (e.g., for skiing, accelerometer is oriented perpendicular to the ski surface and generates sound in response to user activity [0065].
On page 24, lines 13-15, the applicant argues that the reference(s) do not teach or even suggest claim limitations as claimed.
     The examiner respectfully disagrees and points out that the Rudell teaches  as in paragraph 003, invention relates to a game ball, paragraph 006, object a soft ball).
Vocks also discloses Fig. 84B-84G, different types and shaped playing balls and FIG. 80 shows one user on a basketball court, for example; though the scene is equally applicable to other sports, e.g., soccer, football and hockey [0409] and claim 18, playing ball selected from group consisting of soccer ball, basketball, a football, and a volleyball.
On page 25, lines 8-9, the applicant argues that the reference(s) do not teach or even suggest claim limitations as claimed.
     The examiner respectfully disagrees and points out that the Vock teaches as in paragraph 0050, moves, a voltage is created proportional to velocity, Faraday effect sensor sets up a current that runs orthogonal to the speed direction, paragraph 0093, voltage-resistance sensor that generates a voltage.
On page 27, lines 1-2, the applicant argues that the reference(s) do not teach or even suggest claim limitations as claimed.
     The examiner respectfully disagrees and points out that the Rudell teaches
As in paragraph 0020, LEDs 16 sequentially illuminate ("blink") a number of times the ball was impacted. The display 30 provide an alphanumeric indication of impact count, paragraph 0020, controller 22 and light indicator 28 provide visual indication of when detector 18 detects impact.
On page 28, lines 1-2, the applicant argues that the reference(s) do not teach or even suggest claim limitations as claimed.
     The examiner respectfully disagrees and points out that the Rudell teaches as in Abstract, impact detector detect each time the ball housing is hit.
On page 31, lines 13-15, the applicant argues that the reference(s) do not teach or even suggest claim limitations as claimed.
     The examiner respectfully disagrees and points out that the Rudell teaches as in Abstract, detector coupled to circuit that count each impact detection and drives output device to indicate, visually, audibly, a number of detected impacts, allows a player(s) to determine number of times ball is successively hit.
Thus, Rudell (US 2005/0288133 A1) and Vock (US 2002/0116147 A1) and Touma (US 9900669 B2) and Kuesters (6,113,504) disclose the applicant’s whole invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/            Primary Examiner, Art Unit 2689